OPINION OF THE COURT
Memorandum.
The orders of the Appellate Division should be affirmed.
Defendant adequately preserved the argument that the exclusion of his wife from the courtroom violated his right to a public trial (see People v Alvarez, 20 NY3d 75, 81 [2012]; see also People v Caban, 14 NY3d 369, 373 [2010]). The closure of the courtroom during jury selection was not trivial (see People v Martin, 16 NY3d 607, 613 [2011]).
Chief Judge Lippman and Judges Ciparick, Graffeo, Read, Smith and Pigott concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), orders affirmed in a memorandum.